Citation Nr: 1760687	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-46 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army with active duty from February 1961 to August 1961 and from December 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and diabetes mellitus.  The Veteran's claim for entitlement to service connection for diabetes mellitus was granted in a subsequent November 2015 rating decision and, as this is a full grant of benefits sought, the issue is no longer in appellate status. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed tinnitus was incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the Veteran's claim for entitlement to service connection for tinnitus and remanding his claim for entitlement to service connection for bilateral hearing loss, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the present of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the veteran's separation from service.  Walker, 708 F.3d at 1338. 

The Veteran and his representative assert that the Veteran's tinnitus had its onset in service and has continued since. 

The Veteran was afforded a VA examination in connection with his claim for entitlement to service connection for tinnitus in July 2013.  During this examination, the VA examiner noted that the Veteran reported constant bilateral tinnitus beginning in military service.  However, the examiner stated that the Veteran's tinnitus was less likely than not incurred in service because there was no complaint or treatment of tinnitus during military service.  See, July 2013 VA examination.  The Board notes that the examiner formulated their opinion on the basis of the absence of documented treatment in service and no significant in-service threshold shift present.  The Board finds this rationale to be inadequate and has therefore assigned this opinion low probative value.   

As already noted, the Veteran is competent to testify as to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has done so consistently and credibly in several written statements in which he states that his tinnitus began in the summer of 1961 during a firing exercise.  See, December 2012 correspondence, November 2013 Notice of Disagreement, December 2015 VA Form 9 Substantive Appeal.  The Veteran also stated that he did not seek treatment or report his tinnitus during his time on active duty because he did not think that anything could be done to improve his hearing and he that he became accustomed to completing his work with the constant ringing.  See, November 2013 Notice of Disagreement, December 2015 VA Form 9 Substantive Appeal.  As the Board finds the Veteran as competent and credible with respect to his observable symptoms of tinnitus, the Board has assigned his statements high probative value.  

Therefore, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Accordingly, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 1101 1131, 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim for entitlement to service connection for bilateral hearing loss may be adjudicated on the merits. 

The Veteran was afforded a VA examination in connection with his claim for bilateral hearing loss in July 2013.  While the VA examiner noted that the Veteran did suffer from bilateral sensorineural hearing loss, and that the Veteran reported noise exposure during his time on active duty, the examiner opined that as the Veteran's "hearing was normal on discharge and there was no significant threshold shift during military service....there is no basis on which to conclude that a current hearing loss is causally related to service."  The examiner went on to note that the Veteran did not receive treatment for nor did he complain of hearing loss during active duty.  However, the Board does not find this opinion to be adequate.  Specifically, the Board notes that the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion.  Dalton v. Nicholson, 12 Vet. App. 23.  Additionally, while the examiner noted that the Veteran stated that his hearing loss did begin in service, the examiner does not explain why he discounted this statement in coming to his final conclusion.  Accordingly, an addendum opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  After obtaining any outstanding records, return the Veteran's claims file the July 2013 VA examiner for an addendum opinion.  If the July 2013 examiner is unavailable, the Veteran should be scheduled for a VA examination with the appropriate medical personnel to provide an etiological opinion for his bilateral hearing loss.  The entire claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion: 

a.  Whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during service or is otherwise etiologically related to his active duty service, specifically during his exercises with howitzers being fired constantly for over eight hours in 1961.  The examiner is asked to specifically address the Veteran's lay statements with respect to when he contends that his hearing loss began. 

A complete rationale must be provided for all findings and conclusions reached.  The examiner should discuss any lay statements made by the Veteran with respect to the etiology of his claimed disabilities.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


